Title: [Diary entry: 18 September 1784]
From: Washington, George
To: 

18th. Set out with Doctr. Craik for my Land on Millers run (a branch of Shurtees [Chartier’s] Creek). Crossed the Monongahela at Deboirs Ferry—16 Miles from Simpsons—bated at one Hamiltons about 4 Miles from it, in Washington County, and lodged at a Colo. Cannons on the Waters of Shurtees Creek—a kind hospitable Man; & sensible. Most of the Land over which we passed was hilly—some of it

very rich—others thin. Between a Colo. Cooks and the Ferry the Land was rich but broken. About Shurtee, & from thence to Colo. Cannon’s, the soil is very luxurient and very uneven.